Title: To George Washington from Major Henry Harnage, 27 March 1779
From: Harnage, Henry
To: Washington, George


Sir
Cambridge [Mass.] March 27th 17[7]9
I must beg leave to represent to Your Excellency, that upon the removal of the Troops of the Convention, from this State, to Charlotte-Ville, in Virginia; Capn Hawker’s ill State of Health, and the Effects resulting from my Wounds render’d such a Journey impracticable to Our Situation! Major General Phillips was sensible of our Infirmities, and gave His Permission, to Our remaining in this Province, untill the Spring of the Year, with a possitive Injunction upon us, then to join our Corps, if We were not in the mean time exchanged—The Commander in Chief of the Eastern District, assented to Our remaining in the Massachusets Province; As we have heard nothing from Newyork, to flatter us, with the hopes of an Exchange; and the Time approaches that our Duty points out to us an indispensable Necessity of our repairing to Virginia, give me leave to Submit to your Excellency our present Situation!
Mrs Harnage is within four months, of making an Addition to my Family! Her tender Constitution, the length of the Journey, the Difficulties to encounter through a strange Country; and the want of proper Conveyances, are very alarming to a Lady in her Situation! The very Reflection makes her very unhappy! Judge then Sir, what must be my feelings, as a Husband, and a man! As an Officer I know that I must repair to my Post to avoid Censure! As the Father of a Family I am distrest beyond measure, having neither Horses, nor Carriage. The enormous expence of hiring a Conveyance, (cou’d such be had) for Mrs Harnage, Myself, and Capn Hawker; together with Carriages for our Servants, and Baggage, are truly alarming to limited Circumstances! These things, (particularly Mrs Harnage’s Condition,) press together very strong upon my mind! In this Situation permit me to address Your Excellency, as an Officer, and a Gentleman, and from your known Character I have every thing to hope in behalf of the unfortunate! My earnest request to You Sir, is, for Permission for me, and my Family, with Capn Hawker our Relation and Disabled, to go by way of Rhode Island to Newyork, and from Thence by Water to Frederick’s Burg, or any Town, nearest to Charlotte Ville, which you may chuse to point out! Our Parole of Honor, shall be left with the Commander in Chief of this District, that We will repair with all dispatch to the Troops of the Convention! If Your Excellency will be so kind to alleviate our Misfortunes so far, We shall ever retain a most grateful Remembrance of the same!
I must beg Your answer as soon as possible, because we must leave this the end of next month, not only upon account of mine and Capn Hawker’s promise to General Phillips; but also upon account of Mrs Harnage; She, for urgent reasons; Must even undertake the Journey by Land, rather than remain here any longer—I have the Honor to be with the truest Respect—Your Excellency’s most Obedient and most humble—Servant:
Henry Harnage Major in 62d Regiment British
